*529Plaintiffs request review (Rule 53(c)) of the order issued by the trial judge on July 31, 1981, consolidating the five above cases for all further proceedings. He took this action pursuant to the authority of Rules 13 and 131(a). Plaintiffs challenge the proper exercise of his discretion.
Rule 53(c)(2) provides that a party dissatisfied with a procedural order of the trial judge may request interlocutory review of it (1) when the trial judge certifies the order for review or (2) where there is no such certification the dissatisfied party shows extraordinary circumstances which would lead to irreparable injury or a waste of resources of the parties or of the court.
The trial judge has not certified the request for review, and we do not think that plaintiffs have made the showing required by the rule to obtain review. We are satisfied that the trial judge properly exercised his discretion in issuing the challenged order.
it is therefore ordered, upon consideration of plaintiffs request for review of the trial judge’s order of July 31,1981, and defendant’s response thereto, that the said request is denied.